Benjamin Lorchitsky, the claimant, was employed by the Gotham Folding Box Company as a packer and general helper on March 11, 1918. On that day he was carrying bundles of cardboard from the sidewalk in front of his employer's premises, loading them on the elevator to be carried upstairs. While thus engaged, one Matrullo, a stranger, offered to assist in his work. The claimant refused his services, *Page 14 
but Matrullo insisted upon carrying a bundle, and while so doing, the cord fastening the same broke. Thereupon, the claimant called Matrullo vile names and Matrullo, without any further cause, struck the claimant several times. The claimant continued his work for nearly an hour, when walking in the premises of his employer, carrying another bundle, he suddenly fell down and became unconscious. No one saw him fall and whether he tripped on an obstacle or not is not known and he is apparently unable to tell. It is conceded that the claimant is afflicted with paralysis of the right side of the face and upper and lower limbs.
The industrial commission has found that he received injuries consisting of a fractured jaw and that such injuries were received while in the course of his employment. An opinion was written by one of the commissioners after hearing the testimony and this opinion had been specifically made a part of the award, which has been made in favor of the claimant. The industrial commission unanimously found, as a fact, that the claimant was injured while working for his employer at his employer's plant and that while engaged in the regular course of his employment he received the injuries stated and that these injuries were accidental injuries arising out of and in the course of his employment. This determination has been unanimously affirmed by the Appellate Division.
In enacting the Workmen's Compensation Law, the legislature was exercising the police power of the sovereignty under the provisions of article 1 of the constitution, and in so doing outlined a general scheme the details of which as applied to each individual state of facts was necessarily left to the state industrial commission. The findings of the commission when supported by a proper hearing with the opportunity to produce facts is final, as though the legislature itself had passed the act specially to cover the facts presented. (Mugler v.Kansas, *Page 15 123 U.S. 623; Health Dept. of N.Y. v. Rector, etc., of TrinityChurch, 145 N.Y. 32; Hibben v. Smith, 191 U.S. 310;Burfenning v. Chicago, St. P., M.  O. Ry. Co., 163 U.S. 321;Bates  Guild Co. v. Payne, 194 U.S. 106.)
Section 23 of the Compensation Law provides that the award or decision of the commission shall be final and conclusive, unless reversed or modified upon appeal. Upon such appeal, this court is bound by the presumptions imposed by the Compensation Law itself to the same extent as the commission. These presumptions are found in section 21 of the law and are as follows:
"In any proceeding for the enforcement of a claim for compensation under this chapter, it shall be presumed in the absence of substantial evidence to the contrary
"1. That the claim comes within the provisions of this chapter;
"2. That sufficient notice thereof was given;
"3. That the injury was not occasioned by the willful intention of the injured employee to bring about the injury or death of himself or of another;
"4. That the injury did not result solely from the intoxication of the injured employee while on duty."
In the record of this case no evidence has been produced to rebut these presumptions. On the contrary, evidence was produced which was decided by the commission sufficient to sustain a direct finding by it that the claimant received his injuries while engaged in the regular course of his employment. (Matterof McQueeney v. Sutphen  Myer, 167 App. Div. 528.) In the absence of any evidence to rebut the presumptions, this finding becomes final and controlling. (Matter of White v. N YCentral  H.R.R.R. Co., 216 N.Y. 653; 243 U.S. 188.)
Section 20 of the Compensation Law expressly states: "The decision of the commission shall be final as to all questions of fact, and, except as provided in section 23, as to all questions of law." It is beyond the power of this court to transcend the law itself and while this court *Page 16 
may have power to set aside a finding clearly without any facts to support it, it cannot set aside a finding based on a conflicting state of facts. (Matter of Carroll v.Knickerbocker Ice Co., 218 N.Y. 435.)
There is a lengthy discussion of the facts and circumstances as to the injury and its causes in the commission's opinion. The majority opinion of this court properly finds fault with the practice of incorporating the opinion of the commission as a part of the findings. It is a practice to be discouraged and I concur in so much of the prevailing opinion. Criticism is also made of the statement in the opinion of the commission that "if his fall was caused by the assault committed on the sidewalk, it arose out of his attempt to handle his employer's product and defend his employer's property. It, therefore, arose out of and in the course of his employment. If, on the other hand, his injuries resulted from a fall while carrying papers in his employer's loft, he is equally to be compensated under the law."
Opinions are necessarily argumentative and frequently discursive and it is, therefore, at times difficult to ascertain what facts are exactly found, but where findings are conflicting, it is the duty of a court to endeavor to reconcile and to give each finding some office to perform. (Green v. Roworth,113 N.Y. 462, 467.) Chief Judge RUGER in that case said: "So far, therefore, as these findings are conflicting, it is the duty of the court to endeavor to reconcile them and give to each some office to perform. It is only when this cannot, by a reasonable construction, be accomplished, that the court are bound to accept that finding most favorable to the appellant." Chief Judge RUGER laid down the rule that examination must be made of the findings to see how far they are inconsistent. If the formal finding is broader than the one alleged to be inconsistent with it, then the formal finding will prevail. There may be an inconsistency between the findings as set forth in the opinion, but when *Page 17 
read in the light of the general finding of the commission it is quite clear what was really found. The formal finding of the commission brings this case within the Workmen's Compensation Law because it specifically finds that claimant was injured in the regular course of his employment and that those injuries were accidental injuries and arose out of and in the course of his employment. The evidence clearly justifies such findings. They are not necessarily inconsistent with any findings contained in the opinion. The opinion contains a finding of the assault and also of the fall upon the floor. It is the intent of the commissioner writing the opinion to show that the claimant was assaulted, following which within a short time he fell upon the floor, and the two things together caused the injuries which he sustained. The industrial commission had before it a question of fact. It decided that in favor of the claimant. To send this case back for a new hearing, under these circumstances, would seem to be a useless task. Upon the identical evidence, the commission might well find that the claimant received his injuries while upon the sidewalk engaged in his employer's work and with his employer's possessions.
It is undisputed that if the commission had found that the injuries which the claimant had received were those received on the sidewalk, although he did not collapse until an hour afterwards, and this finding had been unanimously affirmed, there would be no question of the right of the claimant to recover, but because of the incorporation of the opinion in the finding and of the alternative language used in the opinion, the cause of the injury is said to be uncertain. That is the ground upon which the prevailing opinion is based.
The commission found that Matrullo, the assailant, without any sufficient reason, interfered with the claimant in his work, forced himself upon him with his assistance *Page 18 
and when he was repelled, assailed the claimant more or less severely. Such an assault arose out of and in the course of the employment. The general finding of the commission is that the claimant was injured in the regular course of his employment and injuries are set forth.
The purpose of the Workmen's Compensation Law was to provide an informal hearing and decision. A reasonable observance of rules of law, of course, must be had, but the law should be construed broadly and liberally without technicality. (Matter of Petrie,215 N.Y. 335; Matter of Costello v. Taylor, 217 N.Y. 179;Matter of Winfield v. N.Y.C.  H.R.R.R. Co., 168 App. Div. 351;216 N.Y. 284; Matter of Rheinwald v. Builders' Brick Supply Co., 168 App. Div. 425; Matter of McQueeney v. Sutphen Myer, 167 App. Div. 528.)
Chief Judge HISCOCK, in Matter of Petrie (215 N.Y. 335, 338) said: "The Workmen's Compensation Law was adopted in deference to a widespread belief and demand that compensation should be awarded to workmen who were injured and disabled temporarily or permanently in the course of their employment, even though sometimes the accident might occur under such circumstances as would not permit a recovery in an ordinary action at law. The underlying thought was that such a system of compensation would be in the interest of the general welfare by preventing a workman from being deprived of means of support as the result of an injury received in the course of his employment. The statute was the expression of what was regarded by the legislature as a wise public policy concerning injured employees.
"Under such circumstances we think that it is to be interpreted with fair liberality, to the end of securing the benefits which it was intended to accomplish."
Applying this salutary rule of construction and having a due regard for the presumptions imposed by the statute, I believe that the findings are justified by the evidence *Page 19 
and in accordance with the rule laid down by Chief Judge RUGER inGreen v. Roworth (supra) the award appealed from should be affirmed.
COLLIN, HOGAN, POUND, McLAUGHLIN and ANDREWS, JJ., concur with HISCOCK, Ch. J.; ELKUS, J., reads dissenting opinion.
Order reversed, etc.